internal_revenue_service department of the treasury number release date index number 6050e washington dc person to contact telephone number refer reply to cc pa apjp plr-116158-00 date re letter_ruling request regarding the information filing_requirements associated with a local real_property tax rebate program legend taxpayer state x tax rebate act fiscal_year dollar_figurex date date dear this responds to your letter dated date requesting a ruling on whether taxpayer is required to create and furnish information returns under sec_6041 and sec_6050e of the internal_revenue_code in connection with payments made pursuant to a local real_property tax rebate program authorized under state law facts on date state x enacted the tax rebate act which provides individual owners of homestead property in state x with a rebate of certain real_property_taxes imposed by school districts for fiscal_year under the provisions of the tax rebate act a homeowner is eligible for the plr-116158-00 rebate if the homeowner is a state x resident occupied a homestead as his or her primary residence during any part of fiscal_year was the owner of record of the homestead property as of date and paid real_property tax to a school district on the homestead property for fiscal_year a homestead is defined as an owner- occupied primary residence the parcel of land on which it is situated and any improvements located on the parcel the tax rebate act authorizes the rebates on a one-time basis each homestead property situated within state x even if jointly owned is entitled to only one rebate the tax rebate is calculated as follows the homestead property owner can receive a rebate for of the real_property tax paid to the school district for fiscal_year but only up to the sum of dollar_figurex an amount less than dollar_figure taxpayer is the agency of state x taxpayer is authorized to administer the provisions of the tax rebate act under the act taxpayer is responsible for making eligibility determinations for the rebates and issuing the rebates to the homeowners in your ruling_request you have asked whether state x has an income reporting requirement under sec_6041 and sec_6050e of the code as a result of the tax rebate act law sec_6041 of the code provides that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income other than payments to which sec_6042 sec_6044 sec_6047 sec_6049 or sec_6050n applies and other than payments with respect to which a statement is required under the authority of sec_6042 sec_6044 or sec_6045 of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_6050e of the code provides that every person who with respect to any individual during any calendar_year makes payments of refunds of state or local_income_taxes or allows credit or offsets with respect to such taxes aggregating dollar_figure or more shall make a return according to forms or regulations prescribed by the secretary setting forth the aggregate amount of such payments credits or offsets and the name and address of the individual with respect to whom such payment credit or offset was made conclusion plr-116158-00 based on the facts as represented and the relevant law as set forth above we conclude as follows taxpayer does not have an income reporting requirement under sec_6041 of the code as a result of the tax rebate act because the amount of the tax rebate issued to each homeowner will be less than dollar_figure taxpayer does not have an income reporting requirement under sec_6050e of the code as a result of the tax rebate act because the tax rebates under the act are not refunds of income taxes and sec_6050e only applies to the refund of income taxes except as specifically ruled upon above no opinion is expressed or implied regarding whether the rebate satisfies the fixed or determinable requirement or any other requirements under sec_6041 of the code or the income_tax consequences of the tax rebate act any transaction or any item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely pamela w fuller acting assistant to the branch chief branch office_of_chief_counsel administrative provisions judicial practice enclosures copy of this letter copy of sec_6110 purposes cc district_director chief examination_division
